  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JOHNNY HUGHLEY,                    )
                                   )
     Plaintiff,                    )
                                   )       CIVIL ACTION NO.
     v.                            )        2:18cv578-MHT
                                   )             (WO)
ALABAMA DEPARTMENT OF              )
CORRECTIONS, et al.,               )
                                   )
     Defendants.                   )

                             JUDGMENT

    In accordance with the memorandum opinion entered

this date, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) Plaintiff's        objections     (doc.    no.   12)      are

overruled.

    (2) The       United         States    Magistrate         Judge's

recommendation (doc. no. 11) is adopted.

    (3) The     motion     for    leave   to   proceed   in     forma

pauperis (doc. no. 2) is granted.

    (4) The motion for preliminary injunction (doc. no.

8) is denied.
    (5) Plaintiff’s federal claims are dismissed with

prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for

failure    to    state    a    claim     upon    which    relief      can   be

granted.

    (6)    The    court       declines     to    exercise   supplemental

jurisdiction      over    plaintiff’s           state-law   claims,         and

those claims are dismissed without prejudice.

    No costs are taxed.

    The clerk of the court is DIRECTED to enter this

document    on    the     civil      docket     as   a   final     judgment

pursuant    to    Rule    58    of   the    Federal      Rules   of    Civil

Procedure.

    This case is closed.

    DONE, this the 21st day of May, 2019.

                                        /s/ Myron H. Thompson
                                     UNITED STATES DISTRICT JUDGE
